 Case 1:20-cv-00948-PLM-PJG ECF No. 13 filed 10/06/20 PageID.202 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 RUTH JOHNSON, et al.,

         Plaintiffs,
                                                       Case No. 1:20-cv-948
 v.
                                                       HONORABLE PAUL L. MALONEY
 JOCELYN BENSON,

         Defendant.
 ____________________________/


                       ORDER GRANTING MOTION TO INTERVENE

        Pending before the Court is a motion filed by Movants Michigan Alliance for Retired

Americans, Detroit/Downriver Chapter of the A. Philip Randolph Institute, Charles Robinson,

Gerard McMurran, and Jim Pedersen to intervene as defendants in this matter (ECF No. 9). The

Plaintiffs and Defendant do not oppose the request (ECF No. 10). In light of the position of the

Plaintiffs and Defendant on the motion to intervene,

        IT IS HEREBY ORDERED that the motion to intervene as defendants (ECF No. 9) is

GRANTED.

        IT IS FURTHER ORDERED that the Clerk of Court shall accept the proposed Answer

for filing.



Dated: October 6, 2020                                       /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
